El Juez Asociado Seño®, Suydeb,
emitió la opinión del tribunal.
El apelante fué acusado de asesinato en .primer grado. Se le juzgó ante un jurado en la Corte de Distrito de Ca-guas y fué convicto de homicidio voluntario.. Apela de una sentencia imponiéndole diez años de presidio.
Alega el apelante que la corte de distrito cometió error al desestimar su alegación de exposición anterior. Esta alegación se basaba en el hecho de que en un juicio anterior por la misma acusación, la corte inferior declaró un mistrial y disolvió el jurado, después de haber el Pueblo presentado toda su prueba y mientras el acusado ofrecía la suya.
En el segundo juicio el acusado no ofreció en evidencia, en apoyo de su alegación de exposición anterior, la trans-*282eripción de la evidencia en relación con el incidente de mistrial. líl récord sólo contiene la resolución de la corte inferior declarando un mistrial. De conformidad con dicha resolución, el acusado solicitó un mistrial por el fundamento de que tres miembros del jurado habían salido fuera del distrito judicial de Caguas durante el fin de semana. La resolución dice que “los ahogados de la defensa solicitaron la suspensión de este caso, temporalmente, hasta tanto la Corte procediese a hacer una investigación sobre ese particular, moción a la cual se allanaron de manera expresa los tres fiscales...”
La resolución dispone entonces que Ja corte “procedió a practicar la investigación que fuera solicitada por la defensa y a la cual se allanaron los fiscales” y ha llegado a la con-clusión de que tres miembros del jurado salieron del dis-trito de Caguas, acompañados de un márshafi(1) con el pro-pósito de dar un paseo y comer, y que los otros nueve miem-bros del jurado fueron a un cine dentro del distrito, acom-pañados 'también de otro márshal. Sin embargo, llegando a la conclusión de que nada impropio ocurrió en éstas o en otras ocasiones, desde el comienzo del juicio, la corte dijo que “por esos hechos no hay base en ley para decretar con lugar la moción de ‘mistrial’.”
La corte no obstante “por el bien del acusado declara con lugar la moción de disolución del jurado presentada por la defensa” porque en el curso de la investigación declara-ron tres jurados y “éstos por su forma de declarar han lle-vado al ánimo de esta Corte la convicción que estos tres caballeros no están en condición de dictar un veredicto justo e imparcial. Además la Corte entiende que por haberse pu-blicado en la prensa diaria el hecho de que fueron los abo-gados de la defensa los que presentaron la moción de diso-lución del jurado y solicitaron la investigación, los doce caballeros del jurado -se han enterado de este hecho, lo cual *283sin eluda alguna, a juicio de este Juez, puede influir en sus deliberaciones desfavorablemente para el acusado.”
La disolución de un jurado a moción del acusado o con su consentimiento, expreso o implícito, le impide alegar ex-posición anterior en un juicio posterior por la misma acu-sasión. Miller on Criminal Law, págs. 537, 539; Abbott, Criminal Trial Practice, pág. 161 (4ta. ed.); Pueblo v. Plata, 43 D.P.R. 464, 467; State v. Brunn, 154 P.2d 826 (Wash., 1945); Holt vv. State, 59 N. E.2d 563 (Ind., 1945); Mack v. Commonwealth, 15 S.E.2d 62 (Va., 1941); Coppage v. State, 71 P.2d 509 (Okla., 1937); State v. Reynolds, 131 S.W.2d 552 (Mo., 1939); White v. State, 214 P. 202 (Okla., 1923); Commonwealth v. Gray, 60 S.W.2d 133 (Ky., 1933); State v. Slorah, 106 Atl. 768 (Me., 1919); State v. Woo Dak San, 290 P. 322 (N. M., 1930); 44 Col. L. Rev. 87, 88, notas 9, 11; 159 A.L.R. 750, 759; 38 A.L.R, 706. Cf. Louisiana v. Resweber, _ U.S._ , 91 L. ed. 359, 361. El acusado no im-pugna esta imoposieion. Pero alega que su moción no fue declarada con lugar y que él no consintió al mistrial. Arguye que, contrario a lo que él esperaba, la corte condujo una in-vestigación privada y, después de resolver que no había base para sostener su moción, eso no obstante declaró un mistrial por otros motivos; que la corte, por tanto, declaró en efecto un mistrial moto proprio; y que bajo las circunstancias su silencio cuando la corte tomó esta acción no implica consen-timiento.
 Convenimos con el acusado en que los hechos sobre los cuales se basa una moción de mistrial deben de ordinario ser determinados por métodos judiciales, y que el acusado tiene el derecho a estar presente y participar en ellos. Véanse 125 A.L.R. 694, 699; Salistean v. State, 215 N. W. 107 (Neb., 1927); cf. Pueblo v. Saldaña, 66 D.P.R. 189. Pero en este caso la resolución de la corte inferior no nos dice si el acusado solicitó de la corte que condujera una investigación privada o “judicial”. De todo lo que se desprende de la resolución el propio acusado puede haber solicitado que la *284corte entrevistara a los jurados privadamente, con el fin de evitar el prejuicio que quizás podría surgir contra el acu-sado si su abogado interrogaba a los jurados implicándoles conducta impropia por parte de ellos, y su moción era luego declarada sin lugar. Por otro lado, pudiera ser que el acu-sado solicitara de la corte que no suspendiera completamente el caso, sino que suspendiera la qmesentación de prueba so-bre la culpabilidad o inocencia con el fin de conducir en corte abierta una vista sobre su moción, incluyendo la presenta-ción de prueba en apoyo de la misma. Pero aun si supu-siéramos que el acusado solicitó una investigación “judicial” y que la investigación de la corte interior fué por tanto im-propiamente conducida, no podemos llegar a la conclusión de que este mistrial constituye base adecuada para una ale-gación de exposición anterior.
Debe tenerse en cuenta que todo este asunto fué iniciado por el acusado, quien solicitó el mistrial por el fundamento de que tres jurados habían salido fuera del distrito. Ya le llamemos “judicial” a la investigación posterior de la corte de distrito o ya le llamemos privada, el acusado no protestó cuando la corte inferior dijo q\ie declaraba con lu-gar su moción no solamente debido a la información que ha-bía adquirido de los tres jurados, si que también porque la publicidad dádale a la moción del acusado sería perjudicial a éste. Aun si supusiéramos que la corte técnicamente no es-taba declarando con lugar la moción del acusado porque su re-solución se basó en fundamentos algo diferentes a los expues-tos por el acusado; la corte dijo que estaba declarando con lugar su moción, y manifestó claramente que lo hacía debido a posible prejuicio contra el acusado. El silencio y aquies-cencia del acusado frente a esta manifestación de la corte, no puede razonablemente interpretarse de otra manera cpie no sea la de que el acusado implícitamente consentía al mistrial.
El silencio en otras circunstancias puede no implicar con-sentimiento, especialmente donde la actuación no es causada *285por el proceder del acusado. Pero aquí éste con su moción clió lugar a sucesivos acontecimientos que trajeron por re-sultado lo que solicitó en su moción. Si el consentimiento no se infiere bajo estas circunstancias, es difícil concebir una situación en la que se infiera tal consentimiento.
Los casos citados aquí resuelven que si la corte sentenciadora disuelve el jurado debido a urgente necesidad, el acusado no puede invocar la alegación de exposición anterior en un juicio posterior, aun cuando dicha disolución se lleve a cabo sin su consentimiento. Sin embargo, no tenemos que determinar si aquí existió tal urgente necesidad, en vista de nuestra conclusión de que el acusado dió su consentimiento implícito al mistrial.
El apelante señala cómo su segundo error la negativa de la corte inferior a someter al jurado como cuestión de liecdio, la de si el acusado consintió a la disolución del jurado en el primer juicio. El acusado descansa en Pueblo v. Pérez, 47 D.P.R. 765. Resolvimos en dicho caso que una alegación de exposición anterior (pág. 788) “puede envolver una cuestión de hecho que debe someterse al jurado o simplemente una de derecho que puede ser resuelta por la corte. ’ ’
En este caso no hubo controversia sobre los hechos. En verdad, de existir tal controversia, no podríamos pasar so-bre ella ya que el récord no contiene evidencia alguna ofre-cida por el acusado en apoyo de su alegación. Las partes aceptaron aquí los hechos sin controversia alguna. El único problema era el efecto legal ule estos hechos no controverti-dos. Y esa cuestión de derecho cae dentro de la exclusiva competencia de la corte de distrito.
 En su tercero y último error el acusado se queja de una resolución de la corte inferior sobre la admisibilidad de evidencia. La cuestión surgió cuando el acusado le preguntó a uno de sus testigos desde cuándo conocía al interfecto, respondiendo el testigo: “Lo conocía desde el primer día en que ingresé en la policía que llegando a San Ciríaco *286me acometió a mí.” El fiscal solicitó la eliminación de la frase “me acometió a mí.” Se retiró el jurado y el acu-sado ofreció probar, con el testigo y con una copia certifi-cada de la sentencia, quo nueve meses antes de la muerte ocurrida en el presente caso, el interfecto había sido con-victo de acometimiento y agresión por haber atacado al tes-tigo, y que el acusado tenía conocimiento de estos hechos cuando dió muerte a la víctima. Toda vez que aquí estaba envuelta la cuestión de defensa propia, el acusado, citando Pueblo v. Cruz, 65 D.P.R. 172, alega que la corte inferior cometió error al eliminar ésta parte de la contestación del testigo y no permitir prueba de la sentencia condenatoria en este acto específico de violencia del interfecto.
El Fiscal de este Tribunal alega que 'es de aplicación la doctrina del caso de Crus solamente si se derrama sangro, Pero cuando en dicho caso resolvimos que eran admisibles las convicciones de “delitos de sangre,” estábamos tradu-ciendo la frase “crimes of violence” usada en los casos de los Estados Unidos. Véanse casos citados en la opinión del caso de Crus; 1 Wigmore on Evidence, sec. 198, pág.,; 677; 2 id. sec. 248, págs. 62-64. Cf. 15 U.S.C.A. sec, 901(6), se-gún quedó enmendada por la Ley Pública 15, Congreso 80, aprobada el 10 de marzo de 1947. En dichos casos la fór-mula es si el acto cometido fue un delito de violencia inde-pendientemente de si se derramó sangre o no. Por tanto somos de opinión que cuando como en este caso la cuestión planteada es la defensa propia, convicciones anteriores por acometimiento y agresión caen dentro de la categoría de de-litos de violencia establecida por el caso de Crus.
Sin embargo, no resolvimos en el caso de Crus que las convicciones del interfecto de delitos de violencia son admi-sibles automáticamente en un caso de asesinato, cuando el acusado alega defensa propia, independientemente de su na-turaleza, número, o fechas. ^Dijimos, citando 2 Wigmore, supra, sec. 248, pág. 65, que bajo ciertas circunstancias la admisión de tal convicción del interfecto descansa en la dis-*287creción de la corte sentenciadora. Y aquí la corte inferior citó, entre otras autoridades, esta misma sección al excluir la sentencia condenatoria.
La teoría del acusado fue la'siguiente: Quince o veinte días antes de la muerte el acusado, un policía insular, arrestó a César Carrillo, el interfecto, quien era soldado. En aquella ocasión Carrillo resistió el arresto, otro policía tuvo que ayudar al acusado a conducir a Carrillo al cuartel de la po-licía, y Carrillo empleó lenguaje soez, insultante y amena-zante para con el acusado. Dos días antes de ser muerto, Carrillo vino al pueblo con pase, se excedió en su licencia, se vistió con ropas civiles, y dijo que esperaba ver al acu-sado, contra quien había proferido frases amenazadoras, las cuales fueron comunicadas al acusado. Éste y Carrillo se encontraron en un restaurante. Carrillo agredió al acusado, fue arrestado, y llevado al cuartel de la policía. El inter-fecto estaba sentado en la sala de rotén cuando el acusado entró. Yienclo al acusado entrar a la sala, agarró una cachi-porra que estaba sobre una mesa e hizo ademán de lanzarse contra el acusado. Éste, temeroso de recibir grave daño corporal, disparó a Carrillo ocasionándole la muerte.
La corte de distrito permitió que se introdujera prueba en apoyo de esta teoría del acusado. Esta prueba incluía (1) supuestas amenazas hechas por Carrillo contra el acu-sado quince días antes de y también la noche víspera de la muerte, a otros policías quienes las comunicaron al acusado, y (2) supuestos ataques anteriores de Carrillo al acusado.
Por tanto se concedió al acusado amplia oportunidad de desarrollar su teoría al efecto de que el carácter pendenciero de Carrillo, del cual tenía conocimiento el acusado, creó en él un temor de grave daño corporal cuando Carrillo lo agre-dió, según se alega, con una cachiporra en la sala de retén del cuartel. Si la convicción de Carrillo por acometimiento y agresión hubiera sido la única evidencia ofrecida por el acusado para probar el carácter pendenciero de Carrillo, quizás su exclusión sería un error que diera lugar a la re-*288vocación. Pero la corte de distrito ya había admitido bas-tante evidencia tendiente a demostrar amenazas, conducta violenta y agresiones de Carrillo dirigidas expresamente al acusado inmediatamente antes de la muerte. La admisión en evidencia de la sentencia condenatoria do Carrillo ante la corte municipal por acometimiento y agresión contra otro policía, por lo que se le impuso una multa de $50 nueve me-ses antes de ser muerto por el acusado, por tanto habría añadido poco, de añadir algo, a la prueba abundante ya ofrecida por el acusado para sostener su contención de que dió muerte a Carrillo porque.tenía el temor de recibir grave daño corporal debido al conocimiento que tenía del carácter pendenciero del interfecto. Bajo esas circunstancias no í'ué un abuso de discreción que redunde en error perjudicial el que la corte inferior excluyera esta prueba.

La sentencia de la corte de distrito será confirmada.


O Esto fué en violación del artículo 260 del Código de Enjuiciamiento Criminal.